t c summary opinion united_states tax_court frederick douglas abdullah petitioner v commissioner of internal revenue respondent docket no 2721-04s filed date frederick douglas abdullah pro_se catherine g chang for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’ sec_1 federal_income_tax and a dollar_figure penalty pursuant to sec_6662 in his answer respondent asserted an increased deficiency totaling dollar_figure and a reduced sec_6662 accuracy-related_penalty of dollar_figure the issues remaining for decision are whether amounts petitioner received from various third parties principals represent wages paid as an employee or payments as an independent_contractor whether petitioner is entitled to claimed deductions either as miscellaneous_itemized_deductions employee or as schedule c profit or loss from business_expense deductions independent_contractor and whether petitioner is liable under sec_6662 for an accuracy-related_penalty background some of the facts have been stipulated and they are so found the stipulation and supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference a joint federal_income_tax return was filed and the notice_of_deficiency was issued to frederick and s ghaswala abdullah the petition was filed only by petitioner frederick douglas abdullah petitioner agreed that he did not report dollar_figure in interest_income received in at the time of filing the petition petitioner resided in union city california during the taxable_year petitioner received compensation_for services from the following principals critchfield mechanical inc critchfield dollar_figure thermal mechanical inc thermal dollar_figure therma dollar_figure subtotal dollar_figure matheson mail trans inc matheson dollar_figure total1 dollar_figure subtotal and total are rounded to the nearest dollar the principals reported this compensation to the internal_revenue_service on respective forms w-2 wage and tax statement petitioner was a member of the local plumbers and pipefitters union petitioner performed pipefitting work for critchfield thermal and therma in order to perform this work petitioner was required to obtain a certified journeyman pipefitter certification petitioner worked for critchfield from sometime in through date his pay was determined based upon union contracts referred to as project agreements which set hourly wages and pay differentials the contracts permitted petitioner to be hired and fired petitioner worked for thermal for a few weeks during the period from april through june of from sometime in june through date petitioner worked for therma petitioner was paid on an hourly basis for his work as a pipefitter as determined by respective project managers petitioner was required to sign in and sign out at the worksite he typically worked an 8-hour day petitioner was required to wear certain safety equipment submit safety reports and undergo safety training petitioner was supervised on the job by respective project managers he was subject_to discharge if his finished product did not pass certain tests while petitioner utilized some of his own small tools on the jobs approximately percent of petitioner’s equipment was furnished by the respective companies petitioner also performed part-time work as a driver for matheson the company delivered bulk mail for the u s postal service under a contract negotiated with the international brotherhood of teamsters union the contract permitted matheson to hire and fire petitioner petitioner would on load or off load bulk mail and deliver it to various sites as directed by matheson the trucks were owned by matheson petitioner would complete route sheets indicating the routes driven and he was compensated based on the number of routes driven petitioner owned hand tools such as wrenches screwdrivers and levels that he kept in his privately owned mazda automobile in performing his work as a pipefitter petitioner would drive his mazda to various jobsites and take his tools with him the record does not reveal the number of trips or distances traveled as previously indicated the above-described income was reported to the irs on four separate forms w-2 petitioner does not assert that he did not receive forms w-2 from each of the principals petitioner and his wife timely filed a joint federal_income_tax return for the taxable_year and attached two schedules c to the form_1040 u s individual_income_tax_return petitioner reported his combined income from critchfield thermal and therma in the amount of dollar_figure as gross_receipts on a schedule c petitioner listed the nature of the business as steamfitting and pipefitting schedule c pipefitting the schedule c listed deductions as follows expenses amount advertising bad_debts from sales or service car and truck expenses commissions and fees insurance other than heath office expenses repairs and maintenance supplies taxes and licenses travel meals and entertainment utilities dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number total petitioner also claimed a dollar_figure deduction for business use of home on the schedule c on a second schedule c petitioner reported the income from matheson as dollar_figure gross_receipts the nature of the business was listed as trucking - general freight postal schedule c trucking petitioner claimed deductions on this schedule c as follows expenses advertising car and truck expenses repairs and maintenance taxes and licenses meals and entertainment total amount dollar_figure big_number big_number the notice_of_deficiency determined that petitioner was not entitled to the dollar_figure expenses dollar_figure plus the dollar_figure of home_office expenses claimed on the schedule c pipefitting no adjustment was made with respect to the income except that respondent allowed petitioner a dollar_figure self-employment_tax deduction respondent made no adjustments to the schedule c trucking in the notice_of_deficiency in an answer filed with the court respondent claims an increased deficiency and seeks to correct adjustments from the notice_of_deficiency respondent claims that the gross_receipts reported on the two schedules c should be treated as salary or wages consistent with this respondent seeks to reverse the dollar_figure self-employment_tax deduction previously allowed in the notice_of_deficiency finally respondent claims that petitioner is not entitled to the dollar_figure schedule c trucking expenses discussion i burden_of_proof generally the burden_of_proof is on the taxpayer rule a under sec_7491 the burden_of_proof shifts from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability sec_7491 however where the commissioner raises a new_matter or claims an increase in the deficiency the burden_of_proof is on the commissioner rule a 77_tc_881 burris v commissioner tcmemo_2001_49 jamerson v commissioner tcmemo_1986_302 as to the adjustments set forth in the notice_of_deficiency petitioner has neither argued that the burden_of_proof should shift nor satisfied the criteria that would cause the burden_of_proof to shift given the lack of documentation and information provided by petitioner we conclude that the burden_of_proof remains with him as to all adjustments determined in the notice_of_deficiency we further hold that the burden_of_proof is on respondent with respect to the adjustments claimed in the answer filed with the court ii petitioner’s employment status a income--employee versus independent_contractor as indicated previously this is a new issue first raised by respondent in his answer and accordingly the burden_of_proof is on respondent we must decide whether the income that petitioner received was reportable as gross_receipts on schedules c or whether the amounts are reportable as wages or salary on form_1040 the term employee is not defined in the internal_revenue_code for purposes of this income_tax issue under these circumstances we apply common_law rules to determine whether an individual is an employee 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir whether an individual is a common_law_employee is a question of fact 862_f2d_751 9th cir affg 89_tc_225 64_tc_974 among the relevant factors in determining the nature of an employment relationship are the following the degree of control exercised by the principal over the details of the work the taxpayer’s investment in the facilities used in the work the taxpayer’s opportunity for profit or loss the permanency of the relationship between the parties the principal’s right of discharge whether the work performed is an integral part of the principal’s business what relationship the parties believe they are creating and the provision of employee_benefits nlrb v united ins co 390_us_254 profl executive leasing inc v commissioner supra simpson v commissioner supra no one factor is determinative rather all the incidents of the relationship must be assessed and weighed nlrb v united ins co supra upon a review of these factors we conclude that petitioner was an employee of each of the four principals for which he performed services in we first look to the degree of control exercised by the principals the principals controlled the manner in which petitioner performed his work with respect to his work as a pipefitter petitioner was given specific jobs to do and the work was reviewed and inspected to retain the requisite control_over the details of an individual’s work the employer need not stand over the individual and direct every move made it is sufficient that the employer has the right to do so weber v commissioner supra pincite we are satisfied that all four of the principals possessed the requisite degree of control_over petitioner this factor supports a finding that petitioner was an employee we next consider the extent of petitioner’s investment in the facilities used at work while petitioner used some of his own tools in the pipefitting activity the large majority of equipment was owned by the respective principals with respect to the his work as a truck driver there is no evidence that petitioner had any investment in the trucking business the trucks and equipment for delivery was owned by the principal petitioner had no investment in any of the facilities where he performed work this factor is strongly in favor of treating petitioner as an employee the next factor is opportunity for profit or loss petitioner received pay based on the hours worked as a pipefitter and was paid based on the routes driven as a truck driver petitioner had no risk of loss petitioner had no opportunity to increase his profit this factor supports a finding that petitioner was an employee the next factor is the permanency of the relationship during the tax_year petitioner worked for four different principals it does not appear that any of these relationships had any permanency this factor would support a finding in favor of petitioner’s being treated as an independent_contractor we next consider the principal’s right to discharge it is clear that petitioner could be discharged by any of the principals involved the respective principals had total control of the decision to terminate employment this factor strongly supports a finding that petitioner was an employee the next factor is whether petitioner was an integral part of the business of the principal petitioner performed pipefitting work for principals that provided these services and drove a truck for a delivery company it seems clear that petitioner’s services were an integral part of the business of the respective principals this factor supports the finding that petitioner was an employee the next factor is the relationship the parties believe they created each of the principals treated petitioner as an employee petitioner was issued a form_w-2 by each principal and there was withholding from petitioner’s paycheck see 388_f2d_74 8th cir weber v commissioner supra pincite this factor supports a finding that petitioner was an employee the final factor is employee_benefits there is nothing in this record as to any employee_benefits paid_by any of the principals this factor is neutral considering all the factors we conclude that petitioner was a common_law_employee and accordingly gross_income from the four employers involved should have been reported as salary or wages on form_1040 and not gross_receipts on schedules c further petitioner is not subject_to self-employment_tax as determined in the notice_of_deficiency b expenses based on our conclusions above it is clear that any expense deductions claimed if allowable should be deducted as schedule a miscellaneous_itemized_deductions sec_162 permits a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the performance of services as an employee constitutes a trade_or_business see sec_1 a income_tax regs there must be a relationship between the expenditures and the employment see evans v commissioner tcmemo_1974_267 affd in part revd in part 557_f2d_1095 5th cir expenses that are personal in nature are generally not allowed as deductions sec_262 a taxpayer is required to maintain records sufficient to establish the amount of his income and deductions sec_6001 sec_1_6001-1 e income_tax regs a taxpayer must substantiate his deductions by maintaining sufficient books_and_records to be entitled to a deduction under sec_162 when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are generally permitted to estimate the deductible amount 39_f2d_540 2d cir we can estimate the amount of the deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made 85_tc_731 sec_274 supersedes the general_rule of cohan v commissioner supra and prohibits the court from estimating the taxpayer’s expenses with respect to certain items 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 imposes strict substantiation requirements for listed_property as defined in sec_280f gifts travel entertainment_and_meal_expenses sec_1_274-5t temporary income_tax regs fed reg date to obtain a deduction for a listed_property travel meal or entertainment expense a taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expense the time and place of the use the business_purpose of the use and in the case of entertainment the business relationship to the taxpayer of each person entertained sec_274 sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires that expenses be recorded at or near the time when the expense is incurred sec_1_274-5t temporary income_tax regs fed reg date listed_property includes passenger automobiles sec_280f we first consider the claimed expenses relating to petitioner’s employment as a pipefitter petitioner presented no documents to support the claimed business_expense deductions to the extent that some of the claimed deductions are subject_to the strict substantiation requirements of sec_274 it is clear that petitioner is not entitled to said deductions we now consider some of the other expenses petitioner testified that the dollar_figure bad_debt expense claimed related to interest_paid on personal debt that he incurred while out of work it is clear that such interest_expense would not be deductible sec_163 petitioner testified that the claimed insurance expense related to his privately owned automobile petitioner did not establish that any deductions relating to the use of his privately owned automobile are deductible petitioner also claimed a deduction for business use of his home petitioner provided some minimal information as to activities that took place in a room in his house but he did not establish that these expenditures constitute an ordinary_and_necessary_expense in relationship to his activity as a pipefitter petitioner did not present any documents or explanations as to other expense deductions claimed based on the above analysis petitioner is not entitled to any of the deductions claimed on his schedule c pipefitting the claimed deductions on petitioner’s schedule c trucking present a different issue as indicated respondent has the burden_of_proof to establish that the claimed deductions do not relate to petitioner’s trucking activity and are not properly deductible as miscellaneous_itemized_deductions respondent presented no evidence or argument in this regard accordingly we hold for petitioner on this issue iii sec_6662 accuracy-related_penalty the final issue for decision is whether petitioner is liable for an accuracy-related_penalty under sec_6662 for the year in issue sec_6662 imposes a penalty equal to percent of any underpayment_of_tax that is attributable to either negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 and b and the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 whether the accuracy-related_penalty is applied because of negligence or disregard of rules or regulations or a substantial_understatement of tax sec_6664 provides an exception to imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs see 469_us_241 although not defined in the code reasonable_cause is viewed in the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see united_states v boyle supra pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability including reliance on the advice of a tax_return_preparer id by virtue of sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty to meet this burden respondent must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once respondent meets this burden of production petitioner must come forward with persuasive evidence that respondent’s determination is incorrect rule a see higbee v commissioner supra as a defense to the penalty petitioner bears the burden of proving that he acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner supra sec_1_6664-4 income_tax regs respondent satisfied his burden of production under sec_7491 because the record shows that petitioner substantially understated his income_tax for the year in issue see sec_6662 higbee v commissioner supra pincite accordingly petitioner bears the burden of proving that the accuracy-related_penalty should not be imposed with respect to any portion of the understatement for which he acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite a review of this record reflects that petitioner claimed substantial deductions for which he apparently maintained no records further some of the claimed deductions like bad_debts which petitioner testified was personal_interest are clearly nondeductible personal items based on this entire record we conclude that petitioner is liable for the penalty under sec_6662 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing under rule decision will be entered
